Cite as 2013 Ark. App. 525

Susan Williams           ARKANSAS COURT OF APPEALS
2019.01.03                                      DIVISION I
12:47:36 -06'00'                               No. CV-12-992


                                                          Opinion Delivered   September 25, 2013
        KAYLA McPHERSON
                                       APPELLANT          APPEAL FROM THE LONOKE
                                                          COUNTY CIRCUIT COURT
        V.                                                [NO. JV-2011-68]

                                                          HONORABLE BARBARA ELMORE,
        ARKANSAS DEPARTMENT OF                            JUDGE
        HUMAN SERVICES
                            APPELLEE                      AFFIRMED



                                   JOHN MAUZY PITTMAN, Judge

               This is an appeal from termination of appellant’s parental rights to her three children.

        Appellant argues that the trial court erred in failing to give her more time to complete the

        case plan and in failing to enter the termination order within thirty days of the termination

        hearing as required by Ark. Code Ann. § 9-27-341(e) (Supp. 2011). We find no prejudicial

        error, and we affirm.

               Although termination of parental rights is an extreme remedy and in derogation of the

        natural rights of parents, parental rights will not be enforced to the detriment or destruction

        of the health and well-being of the child. Sowell v. Arkansas Department of Human Services,

        96 Ark. App. 325, 241 S.W.3d 767 (2006). Grounds for termination of parental rights must

        be proved by clear and convincing evidence. Id. When the burden of proving a disputed

        fact is by “clear and convincing evidence,” the question on appeal is whether the trial court’s

        finding that the disputed fact was proved by clear and convincing evidence is clearly
                                 Cite as 2013 Ark. App. 525

erroneous, giving due regard to the opportunity of the trial court to judge the credibility of

the witnesses. Id.

       Pursuant to Ark. Code Ann. § 9-27-341(a)(3) (Supp. 2011), an order terminating

parental rights must be based on a finding that termination would be in the best interest of

the juvenile and a finding of at least one of several enumerated grounds, including a finding

that the child has been adjudicated dependent-neglected and, despite meaningful efforts by

ADHS to rehabilitate the home and rectify the conditions causing removal, the parent has

failed to remedy those conditions. Here, the children were taken into emergency custody

because they were in immediate danger of severe maltreatment, and they were adjudicated

dependent-neglected in April 2011 for inadequate supervision. The goal was originally

reunification, but by May 2013 termination of parental rights was sought because appellant

had not rectified the problems of homelessness, unemployment, methamphetamine abuse,

and failing to take her medications for bipolar disorder and schizophrenia.

       It is undisputed that appellant failed to complete the case plan within one year. What

is disputed is whether the trial court erred in failing to allow appellant more time to complete

the case plan based on her testimony that she was making progress. It is well established that

evidence that a parent begins to make improvement as termination becomes more imminent

will not outweigh other evidence demonstrating a failure to comply and to remedy the

situation that caused the children to be removed in the first place. See, e.g., Camarillo-Cox

v. Arkansas Department of Human Services, 360 Ark. 340, 201 S.W.3d 391 (2005). Here,

however, there was evidence appellant was not even progressing as termination became more


                                               2
                                 Cite as 2013 Ark. App. 525

imminent. A DHS case worker testified that, although appellant improved for four months,

she subsequently relapsed and was, after sixteen months, as unstable as she had been when

the case originally began. Appellant testified to the contrary, stating that she had a signed

agreement to lease a trailer, but that she had forgotten to bring it with her to the hearing.

Appellant also testified that she had recently secured employment at “The Playground”

setting up play equipment for children’s parties and was earning $700 per month, but that

she was paid in cash and could not remember her employer’s last name. The trial court

expressly found that appellant’s testimony was not truthful.

       The supreme court has repeatedly held that we will defer to the trial court’s superior

opportunity to determine credibility in cases such as this. See Trout v. Arkansas Department

of Human Services, 359 Ark. 283, 197 S.W.3d 486 (2004). Here, given the evidence that

appellant repeatedly missed scheduled visitation with her children throughout the case; that

her failure to take her medications led to inpatient admission to a psychiatric hospital in April

2012; that she later routinely missed appointments for and failed to complete the ordered

medication management for her mental-health issues; and that she failed even to complete

court-ordered parenting classes, we cannot say that the trial court erred in terminating her

parental rights.

       With regard to the trial court’s failure to enter the order of termination within thirty

days of the hearing as required by Ark. Code Ann. § 9-27-341(e), appellant does not argue

that she has been prejudiced or is entitled to any specific remedy; instead she merely uses the

failure as an example to demonstrate that “these cases take time.” The question of whether


                                               3
                                 Cite as 2013 Ark. App. 525

the failure to enter the order in a timely fashion deprived the court of jurisdiction has already

been decided. In a similar situation, the supreme court held that a trial court’s failure to

comply with statute requiring that written order be filed within thirty days of the termination

hearing did not result in loss of trial court’s jurisdiction or require vacation of its eventual

written order for termination of parental rights entered four months after the hearing because

there was no express sanction in the statute for untimely filing or any evidence that such a

result was intended by legislature. Wade v. Arkansas Department of Human Services, 337 Ark.
353, 990 S.W.2d 509 (1999). Thus, we conclude that the trial court’s failure to enter the

termination order within thirty days of the hearing was not an error prejudicial to appellant.

       Affirmed.

       WALMSLEY and VAUGHT, JJ., agree.

       Charles D. Hancock, for appellant.

       Tabitha Baertels McNulty, County Legal Operations, for appellee.

       Chrestman Group, PLLC, by: Keith Chrestman, attorney ad litem for minor children.




                                               4